Exhibit 10.1

EMPLOYMENT AGREEMENT

            EMPLOYMENT AGREEMENT, dated as of June 10, 2002, by and between
GENTIVA HEALTH SERVICES, INC., a Delaware corporation (the "Company"), and
RONALD A. MALONE ("Executive").

W I T N E S S E T H:

            WHEREAS, the Company desires that Executive serve as Chairman and
Chief Executive Officer of the Company and Executive is willing to serve as
such;

            WHEREAS, the Company and Executive wish to enter into an agreement
embodying the terms of his employment as Chairman and Chief Executive Officer
(the "Agreement"); and

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the Company and Executive hereby agree as follows:

1.         Employment.  Upon the terms and subject to the conditions of this
Agreement, the Company hereby agrees to employ Executive and Executive hereby
agrees to his employment by the Company until the third anniversary of the
Effective Date (as defined below) of this Agreement.  The period during which
Executive is employed pursuant to this Agreement shall be referred to as the
"Employment Period."

2.         Position and Duties.  During the Employment Period, Executive shall
serve as Chairman and Chief Executive Officer of the Company and shall be
nominated for election, and if so elected, shall serve as a member of the Board
of Directors of the Company (the "Board").  In addition, Executive shall serve
in such other position or positions with the Company and its subsidiaries
commensurate with his position and experience as the Board shall from time to
time specify.  During the Employment Period, Executive shall have the duties,
responsibilities and obligations customarily assigned to individuals serving as
the chairman and chief executive officer of  comparable companies, and such
other duties, responsibilities and obligations as the Board shall from time to
time specify.  Executive shall devote his full time to the services required of
him hereunder, except for vacation time and reasonable periods of absence due to
sickness, personal injury or other disability, and shall use his best efforts,
judgment, skill and energy to perform such services in a manner consonant with
the duties of his position and to improve and advance the business and interests
of the Company and its subsidiaries.  Nothing contained in this Section 2 shall
preclude Executive from (i) serving on the board of directors of any business
corporation, unless such service would be contrary to applicable law,
(ii) serving on the board of, or working for, any charitable or community
organization or (iii) pursuing his personal financial and legal affairs, so long
as such activities, individually or collectively, do not interfere with the
performance of Executive's duties hereunder or violate any of the provisions of
Section 6 hereof.

--------------------------------------------------------------------------------

-2-

3.         Compensation.

(a)        Base Salary.  During the Employment Period, the Company shall pay
Executive a base salary at the annual rate of $400,000 per annum.  The annual
base salary payable under this section shall be reduced, however, to the extent
Executive elects to defer such salary under the terms of any deferred
compensation or savings plan or arrangement maintained or established by the
Company or any other arrangement acceptable to the Company.  The Board (or the
appropriate committee of the Board) shall annually review Executive's base
salary in light of competitive practices, the base salaries paid to other
executive officers of the Company and the performance of Executive and the
Company, and may, in its discretion, increase such base salary by an amount it
determines to be appropriate.  Any such increase shall not reduce or limit any
other obligation of the Company hereunder.  Executive's base salary (as set
forth or as may be increased from time to time) shall not be reduced, except
that Executive's base salary may be reduced in proportion to comparable
reductions in the base salaries of the Company's other executive officers (as
determined for purposes of Section 16(b) of the Securities Exchange Act of 1934,
as amended).  Executive's annual base salary payable hereunder, as it may be
increased from time to time and without reduction for any amounts deferred as
described above, is referred to herein as "Base Salary."  The Company shall pay
Executive the portion of his Base Salary not deferred not less frequently than
in equal bi-weekly installments.

(b)        Annual Bonus.  For each calendar year ending during the Employment
Period, Executive shall have the opportunity to receive an annual bonus ("Annual
Target Bonus Opportunity"), based on the achievement of target levels of
performance, equal to 80% of his Base Salary, provided that, so long as
Executive is employed on the last day of  the calendar year, in no event shall
the annual bonus payable to Executive for the Company's 2002 fiscal year be less
than an amount equal to 50% of Executive's  Target Bonus (as established by the
Company's Compensation Committee), regardless of whether any applicable
performance criteria have been met.  Depending on actual results as measured
against the performance objectives established, Executive's actual bonus payment
may range from (i) a low of (A) 50% of Executive's  Target Bonus with respect to
the Company's 2002 fiscal year prorated from the date of this Agreement to the
end of the year, and (B) zero for subsequent fiscal years to (ii) a maximum of 
140% of Executive's Base Salary for each full fiscal year during the Employment
Period.  Subject to the guaranteed minimum set forth above, the actual bonus, if
any, payable for any such year shall be determined in accordance with the terms
of the Company's Executive Officers' Bonus Plan (the "Annual Plan") based upon
the performance of the Company and/or Executive against target objectives
established under such Annual Plan.  The determination of whether and to what
extent the requisite performance objectives have been met shall be made by the
Board committee responsible for administering the Annual Plan, whose
determination shall be final.  Subject to Executive's election to defer all or a
portion of any annual bonus payable hereunder pursuant to the terms of any
deferred compensation or savings plan or arrangement maintained or established
by the Company, any annual bonus payable under this Section 3(b) shall be paid
to Executive in accordance with the terms of the Annual Plan, provided, however,
that, regardless of the terms of such Annual Plan, Executive shall have the
right to defer payment of up to that portion of his annual bonus which, when
coupled with any portion of his Base Salary deferred for the same year of
service, does not

--------------------------------------------------------------------------------

-3-

 exceed 50% (or such greater percentage as the Company shall permit) of the sum
of his Base Salary and his annual bonus, provided, however, that, any portion of
Executive's annual bonus which would not be deductible to the Company pursuant
to the provisions of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the "Code"), shall be deferred.  Unless Executive shall otherwise elect
a different payment date or dates or a different number of payments, any portion
of Executive's annual bonus and/or Base Salary which is deferred in accordance
with this Section 3 (whether at Executive's election or by reason of
Section 162(m)) shall be payable to Executive in a single lump sum as soon as
practicable following termination of Executive's employment for any reason and
shall be credited with interest, on a compounded basis, on the last day of each
calendar quarter, at 1% above the prime rate (as reported in The Wall Street
Journal, Eastern Edition), as in effect on the first day of each such calendar
quarter.  Any election by Executive to change the timing of the distribution of
the deferred amounts and/or the number of payments to be made shall be made in
writing in a calendar year prior to the date payment is to be made, and shall
only be effective if Executive completes at least six months' additional service
as an employee following the date any such election is filed with the Secretary
of the Company.

4.         Benefits, Perquisites and Expenses.

(a)        Benefits.  During the Employment Period, Executive shall be eligible
to participate in (i) each welfare benefit plan sponsored or maintained by the
Company, including, without limitation, each group life, hospitalization,
medical, dental, health, accident or disability insurance or similar plan or
program of the Company, and (ii) each pension, retirement, deferred
compensation, savings or employee stock purchase plan sponsored or maintained by
the Company, and (iii) to the extent of any awards made from time to time by the
Board committee administering the plan, each stock option, restricted stock,
stock bonus or similar equity-based compensation plan sponsored or maintained by
the Company, in each case, whether now existing or established hereafter, to the
extent that Executive is eligible to participate in any such plan under the
generally applicable provisions thereof.  Nothing in this Section 4(a) shall
limit the Company's right to amend or terminate any such plan in accordance with
the procedures set forth therein.

(b)        Perquisites.  During the Employment Period, Executive shall be
entitled to at least four weeks' paid vacation annually and shall also be
entitled to receive such perquisites as are generally provided to other senior
officers of the Company in accordance with the then current policies and
practices of the Company 

(c)        Business Expenses.  During the Employment Period, the Company shall
pay or reimburse Executive for all reasonable expenses incurred or paid by
Executive in the performance of Executive's duties hereunder, upon presentation
of expense statements or vouchers and such other information as the Company may
require and in accordance with the generally applicable policies and procedures
of the Company.

(d)        Indemnification.  During the Employment Period, the Company shall
indemnify Executive and hold Executive harmless from and against any claim, loss
or cause of action arising from or out of Executive's performance as an officer,
director or employee of the Company or any of its subsidiaries or in any other
capacity, including any fiduciary capacity, in which Executive serves at the
request of the Company to the maximum extent permitted by applicable law and the
Company's Restated Certificate of Incorporation and By-Laws.

--------------------------------------------------------------------------------

-4-

5.         Termination of Employment.

(a)        Early Termination of the Employment Period.  Notwithstanding
Section 1, the Employment Period shall end upon the earliest to occur of (i) a
termination of Executive's employment on account of Executive's death, (ii) a
termination due to Executive's Disability, (iii) Termination for Cause, (iv) a
Termination Without Cause or (v) a Termination for Good Reason.

(b)        Benefits Payable Upon Early Termination.  Following the end of the
Employment Period pursuant to Section 5(a), Executive (or, in the event of his
death, his surviving spouse, if any, or his estate) shall be paid the type or
types of compensation determined to be payable in accordance with the following
table at the times established pursuant to Section 5(c):

 


Earned Salary


Vested Benefits

Severance
Benefits

Additional
Benefits

Termination due to death

Payable

Payable

Not payable

Available

Termination due to Disability

Payable

Payable

Not payable

Available

Termination for Cause

Payable

Payable

Not payable

Not available

Termination for Good Reason

Payable

Payable

Payable

Available

Termination Without Cause

Payable

Payable

Payable

Available

(c)        Timing of Payments.  Earned Salary shall be paid in cash in a single
lump sum as soon as practicable, but in no event more than 10 days, following
the end of the Employment Period.  Vested Benefits shall be payable in
accordance with the terms of the plan, policy, practice, program, contract or
agreement under which such benefits have been awarded or accrued.  Severance
Benefits shall be paid in a single lump sum cash payment as soon as practicable,
but in no event later than 10 days after the Executive's termination, unless
otherwise agreed to in writing by Executive.  Additional Benefits shall be
provided or made available at the times specified below as to each such
Additional Benefit.

--------------------------------------------------------------------------------

-5-

(d)        Definitions.  For purposes of Sections 5 and 6, capitalized terms
have the following meanings:

            "Additional Benefits" means, if Executive's employment terminates
due to death or in a Termination due to Disability, the benefits described in
subclause (i) below, or if the Executive's employment is terminated in a
Termination Without Cause or a Termination for Good Reason, the benefits
described in subclauses (i) and (ii):

(i)         All of the Executive's benefits accrued under the pension,
retirement, savings and deferred compensation plans of the Company shall become
vested in full; provided, however, that to the extent such accelerated vesting
of benefits cannot be provided under one or more of such plans consistent with
applicable provisions of the Internal Revenue Code of 1986, as amended, such
benefits shall be paid to the Executive in a lump sum within 10 days after
termination of employment outside the applicable plan; and

(ii)        Executive (and, to the extent applicable, his dependents) will be
entitled to continue participation in all of the Company's medical, dental and
vision care plans (the "Health Benefit Plans"), until the 24 month anniversary
of Executive's termination of employment; provided that Executive's
participation in the Company's Health Benefit Plans shall cease on any earlier
date that Executive becomes eligible for comparable benefits from a subsequent
employer.  Executive's participation in the Health Benefit Plans will be on the
same terms and conditions (including, without limitation, any contributions that
would have been required from Executive) that would have applied had Executive
continued to be employed by the Company.  To the extent any such benefits cannot
be provided under the terms of the applicable plan, policy or program, the
Company shall provide a comparable benefit under another plan or from the
Company's general assets.

            "Disability" means long-term disability within the meaning of the
Company's long-term disability plan or program.

            "Earned Salary" means any Base Salary earned, but unpaid, for
services rendered to the Company on or prior to the date on which the Employment
Period ends pursuant to Section 5(a) (other than Base Salary deferred pursuant
to Executive's election, as provided in Section 3(a) of (b) hereof).

            "Severance Benefit" means an amount equal to two (2) times the
Executive's Base Salary; provided, however, that Severance Benefits shall not be
payable under this Agreement to the Executive if the termination of the
Executive's employment results in the payment of severance benefits under the
Executive's Change in Control Agreement with the Company dated June 14, 2002.

            "Termination for Cause" means a termination of Executive's
employment by the Company due to (i) Executive's conviction of a felony,
(ii) Executive's willful and continued failure to perform the material duties of
his position which has had (or is expected to have) a material adverse effect on
the business of the Company or its subsidiaries, or (iii) Executive's breach of
any material Company policy or procedure which has had (or is expected to have)
a material adverse effect on the business of the Company or its subsidiaries.

--------------------------------------------------------------------------------

-6-

            "Termination for Good Reason" means a termination of Executive's
employment by Executive (i) within 90 days following (A) a material diminution
in Executive's positions, duties and responsibilities from those described in
Section 2 hereof, (B) the removal of Executive from, or the failure to re-elect
Executive as a member of, the Board, (C) a reduction in Executive's annual Base
Salary (other than any reduction therein which is in proportion to reductions in
the base salaries of all of the Company's executive officers, as contemplated by
Section 3(a) hereof), or (iv) failure by the Company to offer in writing, at
least six months prior to the end of the initial three year Employment Period,
to extend the term of this Agreement for at least one year, or (v) a material
breach by the Company of any other provision of this Agreement.

            "Termination Without Cause" means any termination of Executive's
employment by the Company other than a Termination for Cause.

            "Vested Benefits" means amounts which are vested or which Executive
is otherwise entitled to receive under the terms of or in accordance with any
plan, policy, practice or program of, or any contract or agreement with, the
Company or any of its subsidiaries, at or subsequent to the date of his
termination without regard to the performance by Executive of further services
or the resolution of a contingency.

(e)        Full Discharge of Company Obligations.  Except as expressly provided
in the last sentence of this Section 5(e), the amounts payable to Executive
pursuant to this Section 5 following termination of his employment (including
amounts payable with respect to Vested Benefits) shall be in full and complete
satisfaction of Executive's rights under this Agreement and any other claims he
may have in respect of his employment by the Company or any of its
subsidiaries.  Such amounts shall constitute liquidated damages with respect to
any and all such rights and claims and, upon Executive's receipt of such
amounts, the Company shall be released and discharged from any and all liability
to Executive in connection with this Agreement or otherwise in connection with
Executive's employment with the Company and its subsidiaries.  If requested by
the Company, Executive shall execute a release following termination of his
employment, in form and substance satisfactory to the Company (but not
inconsistent with the terms of this Agreement), as a prior condition to the
receipt of the benefits payable pursuant to this Section 5.  Nothing in this
Section 5(e) shall be construed to release the Company from its commitment to
indemnify Executive and hold Executive harmless from and against any claim, loss
or cause of action as described in Section 4(e).

--------------------------------------------------------------------------------

-7-

(f)         Excise Tax Cut Back.

            (i)         Anything in this Agreement to the contrary
notwithstanding, if it shall be determined that any payment, distribution or
benefit provided (including, without limitation, the acceleration of any
payment, distribution or benefit and the acceleration of exercisability of any
stock option) to the Executive or for his or her benefit (whether paid or
payable or distributed or distributable) pursuant to the terms of this Agreement
or otherwise would be subject, in whole or in part, to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the "Excise
Tax"), then the amounts payable to the Executive under this Agreement shall be
reduced (by the minimum possible amount) until no amount payable to the
Executive is subject to the Excise Tax; provided however, that no such reduction
shall be made if the net after-tax benefit (after taking into account Federal,
state, local or other income, employment, self-employment and excise taxes) to
which the Executive would otherwise be entitled without such reduction would be
greater than the net after-tax benefit (after taking into account Federal,
state, local or other income, employment, self-employment and excise taxes) to
the Executive resulting from the receipt of such payments with such reduction. 
If, as a result of subsequent events or conditions, it is determined that
payments have been reduced by more than the minimum amount required under this
Section 5(f), then an additional payment shall be promptly made to the Executive
in an amount equal to the excess reduction.

            (ii)        All determinations required to be made under this
Section 5(f), including whether a payment would result in an Excise Tax shall be
made by PricewaterhouseCoopers LLP or other nationally recognized accounting
firm (the "Accounting Firm") which shall provide  detailed supporting
calculations both to the Company and the Executive as requested by the Company
or the Executive.  All fees and expenses of the Accounting Firm shall be borne
solely by the Company and shall be paid by the Company.  Except as set forth in
the last sentence of Section 5(f)(i) hereof, all determinations made by the
Accounting Firm under this Section 5(f) shall be final and binding upon the
Company and the Executive.

6.         Noncompetition and Confidentiality.  By and in consideration of the
salary and benefits to be provided by the Company hereunder, including
particularly the severance arrangements set forth herein, Executive agrees that:

(a)        Noncompetition.  Executive acknowledges that the Company and its
subsidiaries conduct business throughout the United States, the District of
Columbia, and Canada, and that his duties to Company relate to some or all of
these territories and to some or all business lines of the Company.  During the
Employment Period and during the twelve (12) month period following any
termination of Executive's employment, other than a Termination Without Cause or
a Termination for Good Reason, Executive shall not directly or indirectly: 
(i) perform or provide any services to any individual or business which is
engaged in the type of business(es) similar to the type of business(es)
conducted by Company or any of its subsidiaries; and/or (ii) own, manage,
operate, control, be employed by, participate in, provide services or financial
assistance to, or be connected in any manner with, the ownership, management,
operation or control of any business which directly competes with Company or any
of its subsidiaries or engages in the type of business(es) principally conducted
by the Company or any of its subsidiaries, except that Executive may own for
investment purposes up to 1% of the capital stock of any such company whose
stock is publicly traded.

--------------------------------------------------------------------------------

-8-

(b)        Confidentiality.  Except as may be required by the lawful order of a
court or agency of competent jurisdiction, or applicable law, or except to the
extent that Executive has express authorization from the Company, Executive
agrees to keep secret and confidential indefinitely all non-public information
(including, without limitation, information regarding litigation and pending
litigation and any information that may be subject to attorney-client privilege)
concerning the Company, its subsidiaries and affiliates (collectively, the
"Company Group") which was acquired by or disclosed to Executive during the
course of Executive's employment with the Company, and not to disclose the same,
either directly or indirectly, to any other person, firm, or business entity, or
to use it in any way.  Such non-public information shall include, but not be
limited to, the following:

            (i)         information which the Company Group has compiled to
identify, develop and service its clients and customers, including "negative
research" to identify those entities who have not subscribed to the services of
the Company and its subsidiaries;

            (ii)        information which the Company Group has compiled
concerning the operations of the clients and customers of the Company and its
subsidiaries, including key contacts within the clients' and customers'
business, familiarity with special needs and customer characteristics, workers'
compensation information, billing rates, profit margins, sales volumes, and
other sensitive financial information; and

            (iii)       information which the Company Group has compiled
concerning the employees and labor force at the Company and its subsidiaries,
including compilations of their names, addresses, job skills, employment
histories and employment records.

Upon termination of Executive's employment, Executive shall promptly deliver to
the Company all materials of a confidential nature relating to the business of
the Company and its subsidiaries and which are Executive's possession or
control.  To the extent that Executive obtained information on behalf of the
Company or any subsidiary or affiliate that may be subject to attorney-client
privilege, Executive shall take reasonable steps to maintain the confidentiality
of such information and to preserve such privilege.

(c)        Non-Solicitation of Employees.  During the Employment Period and the
one-year period following any termination of Executive's employment, Executive
shall not directly or indirectly, for his own benefit or that of any other
person, offer any employment in a similar field or business association to any
of the Company's employees, agents or representatives or suggest or in any way
encourage, any of the Company's employees, agents or representatives to
terminate their employment or business association with the Company.

--------------------------------------------------------------------------------

-9-

(d)        Non-Solicitation of Clients and Customers.  During the Employment
Period and the one-year period following any termination of Executive's
employment, Executive shall not solicit or accept for Executive's own benefit or
the benefit of any other person any of the Company's customers and/or clients
with a view to selling or providing any product or service competitive with any
product or service sold or provided or under development by the Company.  For
the purposes of this Section 6(d), the term "customers" shall include any person
or entity to whom the Company has sold, provided or been obligated to provide,
any service or product, or who has otherwise received any service or benefit
from the Company within the last 24 months or within the 24-month period
preceding the date Executive's employment terminates.

(e)        Company Property.  Except as expressly provided herein, promptly
following Executive's termination of employment, Executive shall return to the
Company all property of the Company.

(f)         Injunctive Relief and Other Remedies with Respect to Covenants. 
Executive acknowledges and agrees that the covenants and obligations of
Executive with respect to noncompetition, nonsolicitation, confidentiality and
Company property, relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants and obligations may cause the
Company irreparable injury for which adequate remedies are not available at
law.  Therefore, Executive agrees that the Company shall be entitled to seek an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) restraining Executive from committing any violation of
the covenants and obligations contained in this Section 6.  This remedy is in
addition to any other rights and remedies the Company may have at law or in
equity.

7.         Miscellaneous.

(a)        Effective Date.  This Agreement shall become effective for all
purposes (the "Effective Date") at the later of May 20, 2002, or the Closing
Time of the  transaction contemplated by the Asset Purchase Agreement by and 
between Accredo Health, Incorporated and Gentiva Health Services, Inc. dated
January 2, 2002.  .  In the event that the Closing does not occur, this
Agreement shall become null and void and shall no have effect.

(b)        Survival.  Sections 5 (relating to early termination), 6 (relating to
noncompetition, nonsolicitation and confidentiality), 7(c) (relating to
arbitration), 7(d) (relating to binding effect) and 7(n) (relating to governing
law) shall survive the termination hereof.

(c)        Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be resolved by binding arbitration.  This
arbitration shall be held in New York City and except to the extent inconsistent
with this Agreement, shall be conducted in accordance with the Expedited
Employment Arbitration Rules of the American Arbitration Association then in
effect at the time of the arbitration, and otherwise in accordance with
principles which would be applied by a court of law or equity.  The arbitrator
shall be acceptable to both the Company and Executive.  If the parties cannot
agree on an acceptable arbitrator, the dispute shall be held by a panel of three
arbitrators one appointed by each of the parties and the third appointed by the
other two arbitrators.

--------------------------------------------------------------------------------

-10-

(d)        Binding Effect.  This Agreement shall be binding on, and shall inure
to the benefit of, the Company and any person or entity that succeeds to the
interest of the Company (regardless of whether such succession does or does not
occur by operation of law) by reason of the sale of all or a portion of the
Company's stock, a merger, consolidation or reorganization involving the Company
or, unless the Company otherwise elects in writing, a sale of the assets of the
business of the Company (or portion thereof) in which Executive performs a
majority of his services.  This Agreement shall also inure to the benefit of
Executive's heirs, executors, administrators and legal representatives.

(e)        Assignment.  Except as provided under Section 7(d), neither this
Agreement nor any of the rights or obligations hereunder shall be assigned or
delegated by any party hereto without the prior written consent of the other
party.

(f)         Entire Agreement.  This Agreement, together with the Change in
Control Agreement between the Company and the Executive dated  June 14, 2002,
constitute the entire agreement between the parties hereto with respect to the
matters referred to herein.  No other agreement (other than awards made in
accordance with the terms of one of the Company's applicable compensatory plans,
programs or arrangements) relating to the terms of Executive's employment by the
Company, oral or otherwise, including, without limitation, the Severance Letter
dated March 14, 2000 and the Change in Control Agreement dated March 15, 2000, 
between the Executive and  the Company, shall be binding between the parties. 
There are no promises, representations, inducements or statements between the
parties other than those that are expressly contained herein.  Executive
acknowledges that he is entering into this Agreement of his own free will and
accord, and with no duress, that he has read this Agreement and that he
understands it and its legal consequences.

(g)        Severability; Reformation.  In the event that one or more of the
provisions of this Agreement shall become invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby.  In the event that
any of the provisions of any of Section 6(a), (b) or (c) is not enforceable in
accordance with its terms, Executive and the Company agree that such Section
shall be reformed to make such Section enforceable in a manner which provides
the Company the maximum rights permitted at law.

(h)        Waiver.  Waiver by any party hereto of any breach or default by the
other party of any of the terms of this Agreement shall not operate as a waiver
of any other breach or default, whether similar to or different from the breach
or default waived.  No waiver of any provision of this Agreement shall be
implied from any course of dealing between the parties hereto or from any
failure by either party hereto to assert its or his rights hereunder on any
occasion or series of occasions.

--------------------------------------------------------------------------------

-11-

(i)         Notices.  Any notice required or desired to be delivered under this
Agreement shall be in writing and shall be delivered personally, by courier
service, by certified mail, return receipt requested, or by telecopy and shall
be effective upon actual receipt by the party to which such notice shall be
directed, and shall be addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

If to the Company:

 

Gentiva Health Services, Inc.
3 Huntington Quadrangle 2S
Melville, NY  11747
Attention:  General Counsel

 

 

 

If to Executive:

 

Ronald A. Malone
6 Target Rock Drive
Lloyd Harbor, NY 11743

(j)         Amendments.  This Agreement may not be altered, modified or amended
except by a written instrument signed by each of the parties hereto.

(k)        Headings.  Headings to paragraphs in this Agreement are for the
convenience of the parties only and are not intended to be part of or to affect
the meaning or interpretation hereof.

(l)         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument.

(m)       Withholding.  Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable Federal, State or local income tax laws or similar statutes then in
effect.

(n)        Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflict of laws thereof.

[Next Page is Signature Page]

--------------------------------------------------------------------------------

-12-

            IN WITNESS WHEREOF, the Executive has hereunto set his hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed as of the day and year first above written.

 

 

GENTIVA HEALTH SERVICES, INC.


By: ______________________________
            Josh S. Weston, Chairman,
            Human Resources and
            Compensation Committee

 

 

 

 

 

 


_________________________________
Ronald A.  Malone

 